COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            '

                                               '              No. 08-13-00064-CV
 IN RE: CATHOLIC DIOCESE OF EL
 PASO (SAN LORENZO CHURCH),                    '        AN ORIGINAL PROCEEDING

                      Relator.                 '               IN MANDAMUS
                                               '

                                               '

                                          ORDER

       The Court has considered Relator’s petition for writ of mandamus and is of the opinion

that the case will be set with oral argument. The mandamus proceeding will be submitted on the

same date as the appeal in the consolidated case, styled Rita Porter, Individually & as Mother &

Next Friend of Dawone Porter, a Minor & Patty Gordon, Individually & as Next Friend of Dylon

Gordon, a Minor, Armando & Yvonne Gutierrez, Individually and as Parents & Next Friend of

Armando & Amanda Gutierrez v. Heritage Operating, LP, a/k/a Denman Propane and Catholic

Diocese of El Paso (San Lorenzo Church), and numbered 08-13-00002-CV. A submission date

has not yet been determined. The parties will be provided with advanced notice of the setting.

See Tex.R.App.P. 39.8

              IT IS SO ORDERED this 14th day of May, 2013.


                                            PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.